166                         January 10, 2013                             No. 2

              IN THE SUPREME COURT OF THE
                    STATE OF OREGON

                    STATE OF OREGON,
                   Respondent on Review,
                              v.
                    BUCK WADE DAVIS,
                    Petitioner on Review.
           (CC 074242MI; CA A137633; SC S059147)
    On review from the Court of Appeals.*
    Argued and submitted September 19, 2011.
   Kenneth A. Kreuscher, Portland Law Collective, LLP,
Portland, argued the cause and ﬁled the brief for petitioner
on review. With him on the brief was Travis Eiva.
   Doug M. Petrina, Assistant Attorney General, Salem,
argued the cause and ﬁled the brief for respondent on
review. With him on the brief were John R. Kroger, Attorney
General, and Mary H. Williams, Solicitor General.
   Kendra M. Matthews, Ransom Blackman LLP, Portland,
ﬁled the brief for amicus curiae ACLU Foundation of Oregon,
Inc.
   Before Balmer, Chief Justice, Kistler, Walters, and
Linder, Justices, and Durham and De Muniz, Senior Judges,
Justices pro tempore.**
    The decision of the Court of Appeals and the judgment
of the circuit court are afﬁrmed by an equally divided court.




______________
   ** Appeal from Jackson County Circuit Court, Ron D. Grensky, Judge. 237 Or
App 351, 239 P3d 1002 (2010).
    ** Landau, Brewer, and Baldwin, JJ., did not participate in the consideration
or decision of this case.
Cite as 353 Or 166 (2013)                                                    167

     While on patrol, a deputy noticed defendant’s truck and decided randomly to
check the truck’s license plate against a database maintained by the Driver and
Motor Vehicles Division (DMV) of the Department of Transportation. The deputy
learned that the registered owner’s license was suspended and stopped the truck.
Defendant, the registered owner, was arrested for driving while suspended. At
trial, defendant moved to suppress the information obtained from the DMV data-
base, arguing that by retrieving the information, the deputy had violated Article
I, sections 9 and 20, of the Oregon Constitution. The trial court denied the motion
to suppress and entered a judgment of conviction. The Court of Appeals afﬁrmed
the trial court’s judgment.
    The decision of the Court of Appeals and the judgment of the circuit court are
afﬁrmed by an equally divided court.